       Case 7:19-mj-12065-UA Document 1 Filed 12/30/19 Page 1 of 6



                                      f-\ U
Approved:
            MICHAEL K. KROUSE;/ L^NDSEY KEENAN
            Assistant United States Attorneys

Before: HONORABLE PAUL E. DAVISON
           United States Magistrate Judge
           Southern District of New York


                                              x
                                                   COMPLAINT
UNITED STATES OF AMERICA
                                                   Violations of
              V. -                                 18 U.S.C. § 247 (a) (2


GRAFTON E. THOMAS/                                 COUNTY OF OFFENSE:
                                                   ROCKLAND
            Defendant.


                                              x

SOUTHERN DISTRICT OF NEW YORK, ss . :

            JULIE S. BROWN/ being duly sworn/ deposes and says
that she is a Special Agent with the Federal Bureau of
Investigation ("FBI")/ and charges as follows:


                         COUNTS ONE THROUGH FIVE

 (Obstruction of Free Exercise of Religious Beliefs Involving an
Attempt to Kill and Use of a Dangerous Weapon, and Resulting in
                               Bodily Injury)

            1. On or about December 28, 2019, in the Southern
District of New York and elsewhere, GRAFTON E. THOMAS/ the
defendant/ intentionally obstructed/ by force and threat of
force, each victim listed below in the enjoyment of that
victim's free exercise of religious beliefs/ and attempted to do
so/ which conduct was in and affected interstate commerce:


                         COUNT                VICTIM
                           1                      S.R.
                           2                      H.F.
                           3                      J.W.
                           4                      N.I.
                           5                      J.N.
       Case 7:19-mj-12065-UA Document 1 Filed 12/30/19 Page 2 of 6




THOMAS'S acts included an attempt to kill, and resulted in
bodily injury to/ each victim in Counts One through Five; the
acts also included the use, attempted use, and threatened use of
a dangerous weapon, to wit/ a machete.


                   (Title 18, United States Code/
          Sections 247 (a) (2), 247 (d) (1) / and 247 (d) (3) )

          The bases for my knowledge and for the foregoing
charges are/ in part, as follows:


          2. I am a Special Agent with the FBI, and I have
been involved in the investigation of the above-described
offense. The information contained in this Complaint is based
upon my personal knowledge and participation in this
investigation/ as well as on my conversations with other law
enforcement agents and my examination of reports and records.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.
Where figures, calculations/ and dates are set forth herein,
they are approximate, unless stated otherwise.


          3. Based on my participation in this investigation,
including my conversations with other law enforcement agents and
my review of reports and records, I have learned the following,
in substance and in part:


                a. On or about December 28, 2019, at
approximately 9:52 p.m./ an individual later identified as
GRAFTON E. THOMAS, the defendant, entered the home of a rabbi in
the vicinity of Monsey, New York (the "Rabbi's Home"), which is
located next door to the rabbi's synagogue (the "Synagogue").
Members of the local Hasidic community consider both the Rabbi's
Home and the Synagogue as places of worship. Dozens of
congregants from the Synagogue were inside the Rabbi's Home at
the time, celebrating the end of Shabbat and the seventh night
of Hanukkah by, among other things/ lighting candles and
reciting prayers. These congregants/ including the victims
       Case 7:19-mj-12065-UA Document 1 Filed 12/30/19 Page 3 of 6




listed above, were members of the Hasidic community and were,
thus, easily identifiable as adherents to the Jewish faith.1

                b. When THOMAS entered the Rabbi's Home, he had
his face covered with what appeared to be a scarf and said/ in
substance and in part, "no one is leaving." THOMAS then took
out a machete and started stabbing and slashing people in the
Rabbi's Home. Five victims of THOMAS'S attack - S.R., H.F.,
J.W., N.I., and J.N. - were later hospitalized with serious
bodily injuries, to include a severed finger, slash wounds, and
deep lacerations. At least one victim is in critical condition
with a skull fracture.


                c. After the attack/ THOMAS fled. A witness
followed THOMAS and observed him enter the driver's side of a
gray car with New York State license plates (the "Car") and
drive away. Based on a review of a law enforcement database
containing license plate reader data/ the Car crossed the George
Washington Bridge from Fort Lee, New Jersey, to Manhattan/ New
York about one hour later, at approximately 11:02 p.m.


                d. At approximately 11:49 p.m., officers from
the New York City Police Department ("NYPD") found and stopped
the Car in Manhattan. THOMAS was fche Car's driver and sole
occupant. The NYPD officers detected a strong smell of bleach
coming from the Car, and observed what appeared to be blood on
THOMAS'S jacket, clothing, and hands. The NYPD officers placed
THOMAS under arrest.


          4. On or about December 29, 2019, law enforcement
agents obtained a warrant fco search the Car. Based on my
conversations with the law enforcement agents who executed fche
search warrant, I have learned that the following items, among
other things, were recovered from the Car:


                a. A machete was recovered under the front
passenger seat (the "Machete"). The Machete appeared to have
traces of dried blood on it.


                b. A knife was recovered from the pocket on the
rear of the front passenger seat. The knife appeared to have
traces of dried blood and hair on it.




     1 In particular, members of the Hasidic community generally
wear distinctive items of clothing/ such as a long black jacket,
various types of hats/ and a prayer belt.
       Case 7:19-mj-12065-UA Document 1 Filed 12/30/19 Page 4 of 6




                c. A cellular phone was recovered from the
center console (the "Phone").


           5. Based on my review of law enforcement reports, I
have learned, among other things, that GRAFTON E. THOMAS/ the
defendant, resides in Greenwood Lake, New York (the
"Residence"). On or about December 29, 2019, law enforcement
agents obtained a warrant to search the Residence. Based on my
conversations with the law enforcement agents who executed the
search warrant/ as well as my review of photographs/ I have
learned the following, in substance and in part:


                a. Law enforcement agents recovered from the
Residence the packaging for an 18-inch Ozark Trail machete (the
"Package").


                   i. Photographs of the 18-inch Ozark Trail
machete posted on various Internet retail sites appear to be
identical to the Machete recovered from the Car.


                  ii. The back of the Package states that the
18-inch Ozark Trail machete is manufactured in China.


               iii. Accordingly/ it appears that the
Machete that THOMAS used to attack the five victims listed above
was manufactured in China and, therefore, traveled in interstate
or foreign commerce.


                b. Law enforcement agents also recovered from
the Residence handwritten journals. Based on my training and
experience, it appears thafc several of the pages in the journals
express anti-Semitic sentiments, such as :


                   i. Stating that the "Hebrew Israelites"
took from the "powerful ppl[23 (ebinoid Israelites[3]) . "


                  ii. Questioning "why ppl mourned for anti-
Semitism when there is Semitic genocide."



     2 "Ppl" is frequently used as an abbreviation for "people."


     3 The term "ebinoid Israelites" appears to be a reference to
the "Black Hebrew Israelifce" movement, in which groups of
African-Americans assert that they are the descendants of the
ancient Israelifces. Both the Anti-Defamation League and the
Southern Poverty Law Center have stated that some Black Hebrew
Israelites espouse anti-Semitic beliefs.
       Case 7:19-mj-12065-UA Document 1 Filed 12/30/19 Page 5 of 6




                 iii. Referring to "Adolf Hitler" and "Nazi
Culture" on the same page as drawings of a Star of David and a
Swastika.


            6. On or about December 29, 2019, the Phone
recovered from the Car was searched pursuant to a warrant.
Based on my conversations with the law enforcement agents who
executed the search warrant, I have learned the following, in
substance and in part:


                a. The Phone's Internet browser was used to
conduct searches using, among others/ the following terms:


                   i. "Why did Hitler hate the Jews" on or
about November 9/ 2019, and December 3/ 7, and 16, 2019.


                  ii. "German Jewish Temples near me" on or
about November 18, 2019.


                 iii. "Zionist Temples in Elizabeth NJ" on or
about December 18, 2019.


                  iv. "Zionist Temples of Staten Island" on
or about December 18, 2019.


                   v. "Prominent companies founded by Jews in
America" on or about December 27, 2019.


                b. On or about December 28, 2019, the Phone's
Internet browser was used to access an article titled: "New
York City Increases Police Presence in Jewish Neighborhoods
After Possible Anti-Semitic Attacks. Here's What To Know."
      Case 7:19-mj-12065-UA Document 1 Filed 12/30/19 Page 6 of 6




          WHEREFORE, I respectfully request that a warrant be
issued for the arrest of GRAFTON E. THOMAS, the defendant, and
that he be arrested and imprisoned or bailed/ as the case may
be.




                                 JUL^i
                                 Special Agent
                                 Federal Bureau of Investigation



Sworn to before me this
December 30, 2019




TmT"HON6RABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
